United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, CRAGIN POST
OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0273
Issued: December 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 18, 2019 appellant filed a timely appeal from an October 10, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish right carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 17, 2018 appellant, then a 44-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed carpal tunnel syndrome due to factors of her federal
employment. She explained that repetitive movement of her right hand when casing and delivering
mail caused extreme pain, which eventually required surgery. Appellant noted that she first
became aware of her condition on June 8, 2016 and realized that it was caused or aggravated by
factors of her federal employment on June 1, 2016. She stopped work on July 20, 2018.
In an undated statement, appellant related that on June 1, 2016 she made an appointment
with a hand specialist because of pain, numbness, and stiffness in her right hand. She noted that
on June 8, 2016 Dr. Mark Gonzalez, an orthopedic surgeon, examined her and diagnosed right
carpal tunnel syndrome. Appellant explained that, although Dr. Gonzalez immediately
recommended surgery, she was initially scared and wanted to postpone surgery. She noted that
she was now having extreme pain in her right hand during work hours and at home. Appellant
indicated that she was scheduled to have surgery on August 13, 2018.
In a June 27, 2018 attending physician’s report (Form CA-20), Dr. Gonzalez noted that
appellant presented complaining of pain, numbness, and tingling with her right hand, which was
aggravated by her job duties including grasping and carrying. He indicated that appellant had no
history of preexisting injury or disease with her right hand. Dr. Gonzalez diagnosed right carpal
tunnel syndrome. He checked a box marked “Yes” indicating that her condition was caused or
aggravated by an employment activity. Dr. Gonzalez opined that grasping, carrying, and other
“fine motor activities required for work” aggravated appellant’s condition.
In a July 27, 2018 development letter, OWCP informed appellant of the deficiencies in her
claim. It advised her of the type of factual and medical evidence necessary to establish her claim
and provided a factual questionnaire for completion. OWCP afforded her 30 days to submit the
necessary evidence.3 No further evidence was received.
By decision dated October 4, 2018, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence submitted was insufficient to establish causal relationship
between her carpal tunnel syndrome and the accepted factors of her federal employment.
In a June 8, 2016 medical report, Dr. Gonzalez noted that appellant presented with bilateral
hand pain. Appellant indicated that she had pain in her hands for some time, especially when she
tried to grasp objects. Dr. Gonzalez observed some tenderness to cold and noted that appellant
had no previous arthritis or connective tissue disease of the hands. He noted that x-rays of the
hands revealed some arthritis throughout the interphalangeal joints with no evidence of fractures
3
On September 5, 2018 OWCP subsequently resent a copy of its July 27, 2018 development letter after appellant
indicated that she was uncertain if she had received the original copy.

2

or other malalignments or abnormalities. Dr. Gonzalez indicated that it was unclear whether she
had a rheumatologic process or connective tissue disease. He ordered additional tests including
an electromyography and nerve conduction velocity study (EMG/NCV) of the bilateral upper
extremities to evaluate for nerve compression or neuropathy.
A July 15, 2016 EMG/NCV study performed by Dr. Terry L. Nicola, Board-certified in
sports medicine, revealed right carpal tunnel syndrome in association with median sensory branch
demyelination. It also revealed no evidence for a right upper extremity brachial plexus lesion or
cervical nerve root lesion.
A May 16, 2018 EMG/NCV study performed by Dr. Amir El Shami, Board-certified in
sports medicine, revealed mild right median mononeuropathy at the wrist characterized by sensory
demyelination. It noted that this was consistent with mild right carpal tunnel syndrome.
In a September 4, 2018 medical report, Dr. Gonzalez noted that appellant returned for a
second postoperative visit after she underwent a right endoscopic carpal tunnel release on
August 13, 2018. He examined her right upper extremity and found that her incision was healing
well. Dr. Gonzalez also noted that appellant’s pain and numbness improved.
In an October 3, 2018 response to OWCP’s development questionnaire, appellant indicated
that her employment activities included casing mail, sorting mail, holding mail bundles, lifting,
pulling of a mail cart, and picking up heavy packages for six to seven days for eight or more hours
each day. She noted that she had no other activities outside of work. Appellant explained that her
pain never went away and continuously worsened from mild to unbearable. She noted that she felt
pain every time she held anything that was over two pounds and that she could not open anything
because she had no strength in her hand. Appellant indicated that she had been taking medication,
and wearing a hand brace at night.
On September 12, 2019 appellant, through counsel, requested reconsideration and
submitted an August 28, 2019 medical report entitled, “Rationalized Medical Opinion Form to
establish Causal Relationship” from Dr. Craig Forsthoefel, a Board-certified orthopedic surgeon.
Dr. Forsthoefel diagnosed right carpal tunnel syndrome and opined that repetitive activities of the
hand aggravated appellant’s symptoms, leading to a decreased functional status. He signed a
preprinted statement indicating his medical opinion was based on reasonable medical probability
that the work injury was the direct and proximate cause of the diagnosed condition.
By decision dated October 10, 2019, OWCP denied modification of its October 4, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

4

Supra note 2.

3

limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted medical reports from Dr. Gonzalez. In reports
dated June 8, 2016 and September 4, 2018, Dr. Gonzalez noted her history of injury, physical
examination findings, and diagnosed right carpal tunnel syndrome. He did not, however, offer an
opinion on the issue of causal relationship between the accepted factors of employment and the
diagnosed condition. The Board has consistently held that medical evidence that does not offer an

5

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6
J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No. 18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

9

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
10
R.G., Docket No. 18-0792 (issued March 11, 2020); D.J., Docket No. 19-1301 (issued January 29, 2020); I.J.,
59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.11 These reports, therefore, are insufficient to establish appellant’s claim.
In a June 27, 2018 Form CA-20, Dr. Gonzalez diagnosed right carpal tunnel syndrome and
checked a box marked “Yes” indicating his belief that appellant’s condition was caused or
aggravated by her employment activities. He further explained that her condition was aggravated
by grasping, carrying, and other “fine motor activities required for work.” Dr. Gonzalez did not,
however, specifically explain details of the employment activities believed to have caused or
aggravated the diagnosed condition. Without explaining how the fine motor activities involved in
appellant’s employment duties caused or contributed to her carpal tunnel syndrome,
Dr. Gonzalez’s opinion is of limited probative value.12 As such, the Board finds that
Dr. Gonzalez’s Form CA 20 did not provide adequate medical rationale to explain the basis of his
conclusion on causal relationship.13
In an August 28, 2019 medical report, Dr. Forsthoefel, concluded that repetitive activities
of the hand aggravated appellant’s symptoms, leading to a decreased functional status. He then
signed a preprinted statement indicating that it was his medical opinion based on reasonable
medical probability that the work injury was the direct and proximate cause of appellant’s carpal
tunnel syndrome. While he supported causal relationship, Dr. Forsthoefel did not identify specific
work duties which allegedly caused or contributed to appellant’s right carpal tunnel syndrome nor
did he offer medical rationale explaining how or why he opined that appellant’s work activities
could result in the diagnosed condition. The Board has frequently explained that conclusory
medical opinions are entitled to little probative weight and are insufficient to support a causal
relationship claim.14 Thus, Dr. Forsthoefel’s report is also insufficient to establish causal
relationship.
Appellant also submitted the results of July 15, 2016 and May 16, 2018 EMG/NCV studies.
The Board has consistently held that diagnostic test studies, standing alone, are of limited probative
value on the issue of causal relationship as they do not address whether the accepted factors of her
federal employment caused appellant’s medical condition.15
On appeal counsel asserts that OWCP failed to apply the proper standard of causation and
failed to give due deference to the findings of the attending physician. As explained above,
however, the Board finds that the medical evidence of record is insufficient to establish that

11

T.W., Docket No. 19-1431 (issued April 27, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
12

See A.P., Docket No. 19-0224 (issued July 11, 2019).

13

D.B., Docket No. 17-1845 (issued February 16, 2018); T.H., Docket No. 14-0326 (issued February 5, 2015).

14

R.R., Docket No. 19-0714 (issued August 8, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
15
See R.B., Docket No. 18-0048 (issued June 24, 2019); S.O., Docket No. 19-0307 (issued June 18, 2019); J.S.,
Docket No. 17-1039 (issued October 6, 2017).

5

appellant sustained right carpal tunnel syndrome causally related to the accepted factors of her
federal employment.16 She has, therefore, not met her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See N.C., Docket No. 19-0299 (issued June 24, 2019).

6

